Per Curiam.
Information for larceny. Trial and conviction. The information does not show that the Court below had jurisdiction of the offence. Eor aught that appears, the defendant may have been indicted for the same offence in the Circuit Court; nor is there any allegation showing jurisdiction, although indicted. See Acts 1859, p. 94, sec. 2. In several.cases, it has been held that the information must show affirmatively such a state of facts as gives the Court of Common Pleas jurisdiction.
The judgment is reversed, and the cause remanded.
The Clerk will give the proper notice to have the prisoners returned.